Citation Nr: 1039091	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-17 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a tongue thrusting 
condition.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to August 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for a tongue thrusting condition. 

In May 2008 and July 2009, the Board remanded the claim for 
additional development.
FINDINGS OF FACT

The record does not contain competent medical evidence 
establishing a diagnosis of any tongue thrusting disability since 
service and the weight of the competent medical evidence is 
against a finding that a tongue thrusting disorder is currently 
shown. 


CONCLUSION OF LAW

A tongue thrusting condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107, (West 2009); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in August 2005, October 2005, January 2008, and August 
2008; a rating decision in January 2006; a statement of the case 
in April 2007; and supplemental statements of the case in 
November 2007, January 2008, and February 2009.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claim herein decided, evidence considered, 
pertinent laws and regulations, and reasons for the decision.  VA 
made all efforts to notify and to assist the appellant with 
evidence obtained, the evidence needed, and the responsibilities 
of the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the June 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained medical examinations in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

Service Connection

The Veteran alleges that she has a tongue thrusting condition 
which was incurred in or aggravated by her service.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2009).  Disability which is 
proximately due to or the result of a disease or injury incurred 
in or aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  That may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2009).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (2009).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Veteran's service medical records include a May 1999 
enlistment examination report which reflects an "acceptable" 
dental examination and noted that the Veteran wore a retainer.  
In a January 2005 report of medical assessment, she denied having 
any dental problems.  However, in a June 2005 report of medical 
assessment performed at separation the Veteran complained of 
tongue thrusting.  It was noted that she had a history of tongue 
thrusting which caused her upper teeth to move forward.

The Veteran underwent a VA ear disease examination in September 
2005, which noted a history of a diagnosis of tongue thrusting 
with pushing forward of the lower incisor teeth.  She reported 
that she wore braces in high school and had not recently seen a 
dentist or orthodontist for tongue thrusting.  On examination, 
the tongue appeared to be of normal size.  There were no obvious 
facial deformities.  Teeth were in otherwise good shape.  The 
impression was complaint of tongue thrusting with worsening of 
her bite status.  The examiner opined that tongue thrusting is 
primarily an orthodontic problem.  She did not appear to have any 
abnormalities of the tongue other than its proximity to the 
mandibular teeth.  The examiner recommended a dental or oral 
surgical consultation for further elucidation of the nature of 
the Veteran's complaint. 

Private medical records dated in June 2007 show the Veteran's 
complaints of tongue thrusting were first addressed with a 
dentist two years prior.  Upon examination, the diagnoses were 
Angle Class I and "maxillo-mandibular incisal relation is edge-
to-edge except right lateral area which is more normal."  There 
was no open bite at that time.  Full treatment with elastics to 
improve occlusion was recommended.  In July 2007, essix 
appliances to stabilize the teeth were prescribed. 

On September 2008 VA examination, an otolaryngologist, Dr. S.T., 
noted that the Veteran reported that she had been diagnosed with 
a tongue thrusting condition five or six years previously, while 
in service in Japan.  She was noted to have been fitted with a 
dental retainer in 2007 to resolve the problem, which she felt 
was still active.  The examiner stated that although he felt that 
tongue thrusting historically started in service, the disorder 
was dental or therapeutic in nature and should instead be 
evaluated by a dental examiner, as he was not qualified to 
provide a diagnosis of a tongue thrusting disorder or an opinion 
as to its etiology.  A diagnosis was not recorded.  

On January 2009 VA dental examination, the Veteran reported a 
history of orthodontic treatment with braces in her early teens, 
after which she was prescribed retainers, which she misplaced in 
2002.  Following an examination of the Veteran' which revealed no 
tongue abnormalities or functional impairment, the examiner found 
no clinical evidence of tongue thrusting, thus a diagnosis of 
tongue thrusting was not reported.  The examiner opined that the 
change in the Veteran's anterior teeth was related to post 
orthodontic treatment relapse, which was common when a retainer 
was not worn. 

In October 2009, Dr. S.T. again examined the Veteran who reported 
that she was asymptomatic at that time.  While she felt she still 
had some tongue thrusting, she denied any complaints and reported 
that she felt her dental alignment was normal.  Dr. S.T. 
reiterated that as an otolaryngologist he did not have the 
expertise to provide an opinion regarding the Veteran's 
condition, which was within the field of dental and oral surgery.  

On VA oral maxillofacial surgery examination in November 2009, 
the examiner indicated that the Veteran did not have a tongue 
thrust habit, and a review of the claims file supported a finding 
that she had never had a tongue thrust habit.  The examiner noted 
a history of orthodontic treatment with braces prior to service.  
Upon completion of the treatment she was prescribed retainers, 
which eventually she discontinued using.  On separation from 
service, a clinician recorded a history of tongue thrusting 
causing the upper teeth to move forward.  Post-service discharge, 
an orthodontist had diagnosed "crowding" in June 2007, as 
opposed to splaying which generally was consistent with tongue 
thrusting.  In July 2007, a different orthodontist recommended an 
essix appliance to stabilize the teeth.  A diagnosed disability 
was not recorded.  She wore the retainer for a few months.  On 
examination, the examiner found no functional impairment due to 
loss of motion and masticatory function loss.  There was a bony 
protuberance mid-posterior had palate, with no flaring, splaying, 
or gapping of teeth.  There was end to end occlusion of central 
incisors and left lateral incisors.  A panograph was 
unremarkable.  The examiner concluded that there was no clinical 
evidence of tongue thrusting.  Thereafter, an April 2010 VA 
speech pathology evaluation revealed no speech abnormalities.  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered or is admissible.  That is 
distinguished from weight and credibility, a factual 
determination going to the probative value of the evidence, or 
whether evidence tend to prove a fact, once that evidence has 
been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a layperson.  38 C.F.R. § 3.159.

A Veteran is presumed to be in sound condition when he entered 
into military service except for conditions noted on the entrance 
examination.  This presumption of soundness, however, may be 
rebutted by clear and unmistakable evidence that the disorder 
existed prior to entry into service and that the disorder was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In this case, the Veteran's May 1999 service  enlistment 
examination report reflects an "acceptable" dental examination.  
The clinician noted that the Veteran wore a retainer.  As tongue 
thrusting was not noted upon entry, the presumption of soundness 
applies.  Moreover, there is no clear and unmistakable evidence 
to show that a chronic tongue thrusting disorder preexisted 
active service.  Accordingly, the presumption of soundness 
remains intact.  As such, the appropriate question for 
consideration is whether a tongue thrusting disorder was incurred 
in active service.  

The service medical records noted the veteran's complaints of 
tongue thrusting and a history of a diagnosis on separation from 
service in June 2005.  However, the service medical records do 
not contain any objective findings of tongue thrusting, or a 
diagnosis.  Moreover, the record shows no diagnosis of tongue 
thrusting since service or currently.  To the extent that tongue 
thrusting is noted by history, the preponderance of the evidence 
indicates that no tongue thrusting disability is currently 
present.  In the absence of satisfactory proof that the Veteran 
has a current diagnosis of tongue thrusting, service connection 
cannot be granted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).  A history of tongue thrusting in service alone is 
not enough to establish service connection, there must be a 
current disability resulting from the condition in service.  
Chelte v. Brown, 10 Vet. App. 268 (1997).

Although the Veteran is competent to describe pressing her tongue 
forward against her teeth, tongue thrusting as evidenced by 
maxillofacial changes is not a condition under case law where lay 
observation has been found to be competent to establish the 
presence or the diagnosis of a disability.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (on the question of whether the Veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under case 
law, lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology, where the determination is 
not medical in nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when a layperson is competent to identify the medical condition).

Tongue thrust is a is not simple medical condition, such as a 
broken leg, because as is evident in the record, the diagnosis of 
tongue thrust as an orofacial disability must be made by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis.  One physician felt unable to diagnose 
the condition and requested a dental examination to determine 
whether the condition was present.

Where the determinative issue involves a question of a medical 
diagnosis, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer a 
medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2009).  
As no factual foundation has been made to establish that the 
Veteran is qualified through education, training, or experience 
to offer a medical diagnosis of tongue thrust, the Veteran's 
statements are excluded, that is, the statements are not to be 
considered as evidence of current disability.

To the extent that service and post-service treatment reports 
recorded a history of tongue thrusting, a bare transcription of 
lay history, unenhanced by additional comment, is not competent 
medical evidence merely because the transcriber is a health-care 
professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

To the extent that the Veteran was repeating what a physician 
told her, what a physician purportedly said, is medical hearsay 
evidence and is too attenuated and inherently unreliable to 
constitute medical evidence and the Board rejects the statements 
as competent evidence of a diagnosis in service.  Robinette v. 
Brown, 8 Vet. App. 69 (1995). 

There competent medical evidence preponderates against a finding 
of a diagnosis of a tongue thrust condition.  On ear, nose and 
throat VA examination in September 2005 the examiner recorded an 
impression of complaint of tongue thrusting with worsening of 
bite status.  However, there were no objective findings of the 
condition and the examiner did not provide a diagnosis, but 
merely noted the complaint.  Instead, the examiner indicated that 
the Veteran should undergo a dental or oral surgical consultation 
for further elucidation of the nature of the Veteran's complaint.  
Similarly, on VA examination in September 2008 and October 2009, 
the examiner noted the Veteran's complaints of tongue thrusting 
and a history of a diagnosis of tongue thrusting condition while 
in service in Japan.  Although in September 2008 the examiner 
indicated that he felt that "this" historically started in 
service, the examiner did not provide a diagnosis and stated that 
he was not qualified to provide a diagnosis of a tongue thrusting 
disorder or an opinion as to its etiology, because as an 
otolaryngologist he did not have the expertise to provide an 
opinion regarding the Veteran's condition, which was within the 
field of dental and oral surgery.  

While private medical records dated in 2007 also recorded the 
Veteran's complaints of tongue thrusting and a history of a 
diagnosis was noted, there were no objective findings of tongue 
thrusting and an actual diagnosis was not recorded.  To the 
extent that the Veteran was prescribed essix appliances to 
stabilize the teeth, there is no indication that the retainers 
were prescribed for tongue thrusting.  In this regard, on January 
2009 VA dental examiner opined that the change in the Veteran's 
anterior teeth was related to post orthodontic treatment relapse 
as opposed to tongue thrusting.  

Significantly, VA examination reports included complaints of 
tongue thrusting, along with a history of a diagnosis in service.  
However, on examination the tongue appeared to be of normal size, 
there were no obvious facial deformities, or functional 
impairment.  On VA oral maxillofacial surgery examination in 
January and November 2009, the examiner found no clinical 
evidence of tongue thrusting.  The examiner indicated that the 
Veteran did not have a tongue thrust habit, and a review of the 
claims file supported a finding that she had never had a tongue 
thrust habit.  While in service a history of tongue thrusting had 
been noted, there was no diagnosis of tongue thrusting in service 
or thereafter.  The examiner noted that in 2007, private clinical 
treatment notes contained a diagnosis of "crowding," as opposed 
to splaying, which would generally indicative of tongue 
thrusting.  The Board finds that November 2009 examination report 
to be the most persuasive evidence because a rationale was 
offered as to why a diagnosis of tongue thrust condition was not 
appropriate and that examiner had the benefit of the review of 
the previous medical opinions and evidence.

In the absence of competent medical evidence of a current 
diagnosis of a tongue thrusting condition, service connection 
must be denied.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The Board recognizes that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, here, the overall evidence of record fails to support a 
diagnosis of the claimed condition at any time during the 
pendency of the claim.

In sum, as the Board may consider only competent, medical 
evidence to support its findings as to questions involving a 
medical diagnosis that is not capable of lay observation, and of 
medical causation where lay assertion on medical causation is not 
competent evidence.  In the absence of competent medical evidence 
of a tongue thrusting condition, the Board finds that the 
preponderance of the evidence is against the claim that a tongue 
thrusting condition was incurred in or aggravated by service, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a tongue thrusting condition is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


